Citation Nr: 1228120	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had service in the U.S. Naval Reserves from April 1955 to April 1965 including periods of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his tinnitus has been related by competent, credible evidence to his period of ACDUTRA. 


CONCLUSION OF LAW

Tinnitus was incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable outcome here, however, any deficiencies in notice and assistance are non-prejudicial.

Service Connection

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(22)  (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d)  (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  See Smith, 24 Vet. App. at 44.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The appellant's Reserve personnel records indicate that he was on ACDUTRA from July 15, 1955 to July 30, 1955 aboard the USS WILLETT (DE 354); April 13, 1957 to April 27, 1957 aboard the USS HAAS (DE-424); and May 3, 1958 to May 17, 1958 aboard the USS GOSS (DE-444); from June 5, 1959 to June 19, 1959 aboard the USS WREN (DD 568); and from June 19, 1960 to July 2, 1960 aboard the USS BUSHNELL.

In a statement received by VA in August 2007, the Veteran stated that his battle station was gunner on 40-mm cannons and that he also shot M-14 rifles which were very loud.  The Veteran stated that his job was a metal worker (welder, machinist, fitter, or any type of iron work) and that his jobs were very loud and caused him to develop tinnitus and hearing loss.

In a statement received by VA in February 2009, the appellant stated that although he was a metal smith ship fitter, during annual training out at sea during General Quarters, his position was twin 40-mm turret on the port side of the ship and that he trained about an hour with live 40-mm shells.  The appellant stated that after one General Quarters was over, he was by the 5-inch gun when it fired its last shot.  The appellant reported that he fell backwards from the impact, put his finger up against his left ear, and noticed a small amount of blood. 

In statements received by VA in September 2009 and May 2010, the appellant stated that prior to joining the Navy Reserves at 17, he was a student in high school and that when not on active duty, he was a letter carrier for the Post Office for 35 years and not exposed to loud noises or acoustic trauma.

In April 2011, the appellant testified that he was a ship fitter and metal smith while in the Naval Reserves but that the noise level was not that bad and that during General Quarters he was on the twin 40-mm millimeter guns which also did not bother him so bad.  The appellant testified that during a two week annual training after General Quarters was over, he took his helmet off and climbed down out of the twin 40 mount and went up down the port side to the climbing tower and fantail where there was a 5-inch gun.  The gun was fired, and the three or four people standing there were nearly knocked down.  The appellant testified that his ears have been ringing ever since.  The Veteran also testified that he believed the incident happened in 1958.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In this case, the Veteran is competent to discuss his current/in-service symptoms and in-service noise exposure, he is not competent, however, to conclude whether he incurred the diagnosis tinnitus while in the military.

In light of the Veteran's statements, the reserve personnel records showing ACDUTRA aboard ships from 1955 to 1958 and the evidence provided by the appellant, the Board will concede that the Veteran was likely exposed to some amount of acoustic trauma while on ACDUTRA. 

The pertinent inquiry, then, is whether he currently has tinnitus related to noise exposure on ACDUTRA.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he does.

In support of his claim, the appellant has submitted a letter dated in September 2008 by a private audiologist.  The audiologist, after otoscopic examination, diagnosed the Veteran as having tinnitus.  The audiologist noted that after reviewing the Veteran's service history, it was as likely as not that at least some of the Veteran's tinnitus was the result of his exposure to hazardous noise while in service.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  There are many factors considered, such as whether service treatment records were reviewed, whether a rationale is provided, whether the correct factual premises were relied upon, or whether the subject matter is within the medical provider's scope of expertise.  See, e.g., Grover v. West, 12 Vet. App. 109, 112 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, there is no indication that the private audiologist reviewed the appellant's Reserve treatment records or understood that the Veteran was not in the Navy from 1955 to 1965 but was on Reserve Duty and had only two-week trainings aboard ship per year.  There is also no indication that the private audiologist understood that his exposure to gunfire and artillery in his position as gunner was only for an hour at a time.  The audiologist also did not note consider the fact that the Veteran periodic examinations in 1959, 1963 and 1964 all revealed normal whisper tests with no self-reports of hearing or ear trouble of any kind.  
  
On the other hand, the Board has considered the Veteran's statements describing in-service noise exposure and tinnitus-like symptoms since that time.  The Board finds no reason to doubt the Veteran's credibility.  There do not appear to be contradictions in the Veteran's statements regarding the blast from the 5-inch gun even though during his testimony in April 2011 he appears to minimize the effect of the noise exposure as a ship fitter/metal smith and the as a gunner on 40 millimeter guns.  

In short, the Veteran's statements are generally consistent with the circumstances of his service.  The Veteran worked post-service as a mail carrier and thus had no other significant exposure to noise trauma.  The medical evidence, however, does not show complaints, treatment or diagnosis of tinnitus until over five decades after service.  There is one private opinion indicating the Veteran's tinnitus is at least partially due to his military service, but the Board does not find the opinion persuasive for reasons mentioned above.  

   
Overall, the Board finds the evidence to be, at the very least, in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Again, the Veteran claims he has hearing loss as a result of in-service noise exposure.  He has not been afforded a VA examination, with an opinion as to the etiology of his bilateral hearing loss.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes that a VA examination is needed in this case.  As noted above, the Veteran submitted a letter dated in September 2008 by a private audiologist and Audiologic Evaluation.  The audiologist, after otoscopic examination, diagnosed the Veteran as having binaural hearing loss.  The audiologist noted that after reviewing the Veteran's service history, it was as likely as not that at least some of the Veteran's hearing loss was the result of his exposure to hazardous noise while in service.

As noted above, the Board does not find the audiologist's opinion persuasive.  There is no indication in the opinion that the audiologist understood, in rendering the opinion, the circumstances of the Veteran's ACDUTRA service nor did the audiologist reconcile the fact that the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss throughout his military service.  

The Veteran is competent, however, to discuss in-service events and current symptoms of hearing loss.  The Board's analysis with regard to the Veteran's claim for service connection for hearing loss is different than its analysis with regard to his claim for service connection for tinnitus because here there is contradictory medical evidence.  With regard to hearing loss, the Reports of Medical History and the Reports of Medical Examination dated after the alleged incident in 1958 when the Veteran was subjected to acoustic trauma do not support the Veteran's allegations, and, in fact, contradict them.  That is, the Veteran never self-reported any ear trouble of any kind, and in fact denied hearing loss or ear trouble.

Although not dispositive, the September 2008 letter by the private audiologist raises a possibility that the Veteran's hearing loss could be attributed to in-service acoustic trauma.  As the Board has conceded some acoustic trauma during service, it also finds that there is insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  A VA examination is indicated.

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate audiological VA examination to determine the extent and etiology any current bilateral hearing loss disability found.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:

Does the Veteran have bilateral sensorineural hearing loss?  If so, is it "at least as likely as not" (50 percent probability or higher) that any found hearing loss is related to the Veteran's period of ACDUTRA, to include noise exposure therein.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


